DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received 11 Oct 2021 for application number 17/602,779. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and Claims.
Claims 1-16 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11 Oct 2021 was filed before the mailing of this Office Action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 3 is objected to because of the following informalities:  the phrase, “a plurality of the confirmation screens” on line 3, should read, “a plurality of confirmation screens”.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  the “4” on line 2 has not been removed.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  the phrase, “a plurality of the confirmation screens” on line 16, should read, “a plurality of confirmation screens”.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  the phrase, “a plurality of the confirmation screens” on line 12, should read, “a plurality of confirmation screens”.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  the phrase, “a plurality of the confirmation screens” on lines 2-3, should read, “a plurality of confirmation screens”.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of copending Application No. 17/601,932 [hereinafter as ‘932] in view of Scott et al. [hereinafter as Scott] (US 2014/0108985 A1). 
This is a provisional nonstatutory double patenting rejection.
In reference to claim 1, ‘932 teaches A data visualization apparatus comprising:
data obtaining circuitry configured to obtain target data from a database, the target data being at least one of measurement data or a calculation result of a calculation using the measurement data [claim 1]; and 
processing circuitry configured to perform, based on the target data obtained by the data obtaining circuitry, processing to create a confirmation screen including the measurement data or the calculation result and processing to cause the confirmation screen to be displayed [claim 1],
wherein the processing circuitry includes
a display component creating configured to create or update one or more display components constituting the confirmation screen [claim 2], and
a confirmation screen creating circuitry configured to create or update the confirmation screen by disposing the one or more display components created by the display component creating circuitry [claim 2].
However, ‘932 does not explicitly teach:
wherein the display component creating circuitry is configured to change content of each of the one or more display components in accordance with one or more parameters, and 
wherein the confirmation screen creating circuitry is configured to select, using the one or more parameters, content of each of the one or more display components in the confirmation screen.
Scott teaches:
wherein the display component creating circuitry is configured to change content of each of the one or more display components in accordance with one or more parameters [para 0092 discloses specifying various types of content, i.e. display components, to be displayed in the dashboard, such as graphs, charts, variable information, user controls, etc.; Figs. 4-5, paras 0088-0089 disclose a dashboard, i.e. confirmation screen, with gadgets that display plant data; para 0015, 0018, 0054, 0060, 0114 disclose measured data; para 0108 disclose calculations], and 
wherein the confirmation screen creating circuitry is configured to select, using the one or more parameters, content of each of the one or more display components in the confirmation screen [Figs. 4-5, paras 0088-0089 disclose a dashboard, i.e. confirmation screen, with gadgets, i.e. display components, that display plant data; para 0092 discloses specifying various types of content, i.e. display components, to be displayed in the dashboard, such as graphs, charts, variable information, user controls, etc.].
It would have been obvious to one of ordinary skill in art, having the teachings of ‘932 and Scott before him before the effective filing date of the claimed invention, to modify the invention above as disclosed by ‘932 to include the functionality as taught by Scott in order to obtain a data visualization system in which a display components of a confirmation screen are able to be changed and selected, in accordance with one or more parameters. 
One of ordinary skill in the art wanted to be motivated to obtain a data visualization system in which display components of a confirmation screen are able to be changed and selected, in accordance with one or more parameters to provide a more flexible or configurable user interface [Scott, para 0002].

In reference to claim 2, ‘932 and Scott teach the invention of claim 1.
Scott teaches The data visualization apparatus according to Claim 1, wherein the confirmation screen creating circuitry is configured to create the confirmation screen in which a plurality of types of display components are disposed using the one or more parameters [para 0092 discloses specifying various types of content, i.e. display components, to be displayed in the dashboard, such as graphs, charts, variable information, user controls, etc.; Figs. 4-5, paras 0088-0089 disclose a dashboard, i.e. confirmation screen, with gadgets that display plant data; para 0015, 0018, 0054, 0060, 0114 disclose measured data; para 0108 disclose calculations].

In reference to claim 3, ‘932 and Scott teach the invention of claim 1.
Scott teaches The data visualization apparatus according to Claim 1, wherein the confirmation screen creating circuitry is configured to create a plurality of the confirmation screens, and wherein the processing circuitry is configured to perform processing that causes one screen to display a list of one or more types of the one or more display components and a list of types of the confirmation screens and further performs, in accordance with an operation by a user, processing that causes display of the one or more display components constituting each of the confirmation screens such that the one or more display components are recognizable [para 0092 discloses specifying various types of content, i.e. display components, to be displayed in the dashboard, such as graphs, charts, variable information, user controls, etc.; Figs. 4-5, paras 0088-0089 disclose a dashboard, i.e. confirmation screen, with gadgets that display plant data; para 0015, 0018, 0054, 0060, 0114 disclose measured data; para 0108 disclose calculations; Figs. 4-5, paras 0088-0089 disclose different types of dashboards with different display components may be displayed, i.e. a plurality of confirmation screens].

In reference to claim 4, ‘932 and Scott teach the invention of claim 1.
Scott teaches The data visualization apparatus according to Claim 1, wherein the processing circuitry is configured to perform processing to display an editing screen for the one or more display components and displays, on the editing screen, a usage status of the one or more display components in the confirmation screen [Figs. 6-7, paras 0090-0094 disclose various editing screens in order to modify the contents of the dashboard; Fig. 8, para 0094 discloses gadget usage at 198, i.e. usage status].

In reference to claim 5, ‘932 and Scott teach the invention of claim 1.
Scott teaches The data visualization apparatus according to Claim 1, 
wherein the data obtaining circuitry further obtains identification information of a user [para 0085 discloses authenticating a user using identification information], and 
wherein the data visualization apparatus further comprises 
restriction circuitry configured to limit, in update of the one or more display components by the display component creating unit, the update performed by a user different from a user who has created the one or more display components, based on the identification information obtained by the data obtaining circuitry [paras 0110-0111 disclose role-dependent operator views that limit what a user can view (and therefore edit) based the particular user; inherently, one particular user’s views may not be accessible (and therefore modifiable) to another user].

In reference to claim 6, claim 6 is rejected for the same reasons as that of claims 1 and 3.
In reference to claim 7, claim 7 is rejected for the same reasons as that of claim 1.
In reference to claim 8, claim 8 is rejected for the same reasons as that of claims 1 and 3.
In reference to claim 9, claim 9 is rejected for the same reasons as that of claim 1.
In reference to claim 10, claim 10 is rejected for the same reasons as that of claims 1 and 3.
In reference to claim 11, claim 11 is rejected for the same reasons as that of claim 3.
In reference to claims 12-13, claims 12-13 is rejected for the same reasons as that of claim 4.
In reference to claims 14-16, claims 14-16 is rejected for the same reasons as that of claim 5.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “data obtaining circuitry”, “processing circuitry”, “display component creating circuitry”, “confirmation screen creating circuitry”, and/or “restriction circuitry” in claims 1-6, and 11-16.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, and 11-16 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As described above, the disclosure does not provide adequate structure to perform the claimed function obtaining target data from a database, as performed by the claimed “data obtaining circuitry”, or limiting the updating of display components based on user, as performed by the claimed “restriction circuitry”. The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. (FP 7.31.01)

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, and 11-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations “data obtaining circuitry configured to obtain…” of claim 1, and “restriction configured to limit…” of claim 5, invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function of obtaining, and/or limiting. There is no disclosure of any particular structure, either explicitly or inherently, to perform the aforementioned functions. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which structure or structures perform(s) the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. 
Applicant may: 
(a) Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c) Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181. (FP 7.34.23).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scott et al. [hereinafter as Scott] (US 2014/0108985 A1).
In reference to claim 1, Scott teaches A data visualization apparatus comprising:
data obtaining circuitry [112(f) interpretation: because no adequate structure has been identified in the Specification for performing the claimed function, the circuitry is interpreted for the purpose of applying prior art as any known data-obtaining structure implemented in hardware, software, or a combination of the two, that obtains data from a database] configured to obtain target data from a database, the target data being at least one of measurement data or a calculation result of a calculation using the measurement data [Figs. 4-5, paras 0088-0089 disclose a dashboard with gadgets that display plant data; para 0015, 0018, 0054, 0060, 0114 disclose measured data; para 0108 disclose calculations]; and 
processing circuitry [112(f) interpretation: this element is interpreted as the processing unit 14 in Fig. 1] configured to perform, based on the target data obtained by the data obtaining circuitry, processing to create a confirmation screen including the measurement data or the calculation result and processing to cause the confirmation screen to be displayed [Figs. 4-5, paras 0088-0089 disclose a dashboard, i.e. confirmation screen, with gadgets that display plant data, i.e. target data],
wherein the processing circuitry includes
a display component creating circuitry [112(f) interpretation: this element is interpreted as the processing unit 14 in Fig. 1] configured to create or update one or more display components constituting the confirmation screen [Figs. 4-5, paras 0088-0089 disclose a dashboard, i.e. confirmation screen, with gadgets, i.e. display components, that display plant data; para 0092 discloses specifying various types of content, i.e. display components, to be displayed in the dashboard, such as graphs, charts, variable information, user controls, etc.], and
a confirmation screen creating circuitry [112(f) interpretation: this element is interpreted as the processing unit 14 in Fig. 1] configured to create or update the confirmation screen by disposing the one or more display components created by the display component creating circuitry [Figs. 4-5, paras 0088-0089 disclose a dashboard, i.e. confirmation screen, with gadgets, i.e. display components, that display plant data; para 0092 discloses specifying various types of content, i.e. display components, to be displayed in the dashboard, such as graphs, charts, variable information, user controls, etc.],
wherein the display component creating circuitry is configured to change content of each of the one or more display components in accordance with one or more parameters [para 0092 discloses specifying various types of content, i.e. display components, to be displayed in the dashboard, such as graphs, charts, variable information, user controls, etc.; Figs. 4-5, paras 0088-0089 disclose a dashboard, i.e. confirmation screen, with gadgets that display plant data; para 0015, 0018, 0054, 0060, 0114 disclose measured data; para 0108 disclose calculations], and 
wherein the confirmation screen creating circuitry is configured to select, using the one or more parameters, content of each of the one or more display components in the confirmation screen [Figs. 4-5, paras 0088-0089 disclose a dashboard, i.e. confirmation screen, with gadgets, i.e. display components, that display plant data; para 0092 discloses specifying various types of content, i.e. display components, to be displayed in the dashboard, such as graphs, charts, variable information, user controls, etc.].

In reference to claim 2, Scott teaches The data visualization apparatus according to Claim 1, wherein the confirmation screen creating circuitry is configured to create the confirmation screen in which a plurality of types of display components are disposed using the one or more parameters [para 0092 discloses specifying various types of content, i.e. display components, to be displayed in the dashboard, such as graphs, charts, variable information, user controls, etc.; Figs. 4-5, paras 0088-0089 disclose a dashboard, i.e. confirmation screen, with gadgets that display plant data; para 0015, 0018, 0054, 0060, 0114 disclose measured data; para 0108 disclose calculations].

In reference to claim 3, Scott teaches The data visualization apparatus according to Claim 1, wherein the confirmation screen creating circuitry is configured to create a plurality of the confirmation screens, and wherein the processing circuitry is configured to perform processing that causes one screen to display a list of one or more types of the one or more display components and a list of types of the confirmation screens and further performs, in accordance with an operation by a user, processing that causes display of the one or more display components constituting each of the confirmation screens such that the one or more display components are recognizable [para 0092 discloses specifying various types of content, i.e. display components, to be displayed in the dashboard, such as graphs, charts, variable information, user controls, etc.; Figs. 4-5, paras 0088-0089 disclose a dashboard, i.e. confirmation screen, with gadgets that display plant data; para 0015, 0018, 0054, 0060, 0114 disclose measured data; para 0108 disclose calculations; Figs. 4-5, paras 0088-0089 disclose different types of dashboards with different display components may be displayed, i.e. a plurality of confirmation screens].

In reference to claim 4, Scott teaches The data visualization apparatus according to Claim 1, wherein the processing circuitry is configured to perform processing to display an editing screen for the one or more display components and displays, on the editing screen, a usage status of the one or more display components in the confirmation screen [Figs. 6-7, paras 0090-0094 disclose various editing screens in order to modify the contents of the dashboard; Fig. 8, para 0094 discloses gadget usage at 198, i.e. usage status].

In reference to claim 5, Scott teaches The data visualization apparatus according to Claim 1, 
wherein the data obtaining circuitry further obtains identification information of a user [para 0085 discloses authenticating a user using identification information], and 
wherein the data visualization apparatus further comprises 
restriction circuitry [112(f) interpretation: because no adequate structure has been identified in the Specification for performing the claimed function, the circuitry is interpreted for the purpose of applying prior art as any known update-limiting structure implemented in hardware, software, or a combination of the two, that limits the updating of display components based on user] configured to limit, in update of the one or more display components by the display component creating unit, the update performed by a user different from a user who has created the one or more display components, based on the identification information obtained by the data obtaining circuitry [paras 0110-0111 disclose role-dependent operator views that limit what a user can view (and therefore edit) based the particular user; inherently, one particular user’s views may not be accessible (and therefore modifiable) to another user].

In reference to claim 6, claim 6 is rejected for the same reasons as that of claims 1 and 3.
In reference to claim 7, claim 7 is rejected for the same reasons as that of claim 1.
In reference to claim 8, claim 8 is rejected for the same reasons as that of claims 1 and 3.
In reference to claim 9, claim 9 is rejected for the same reasons as that of claim 1.
In reference to claim 10, claim 10 is rejected for the same reasons as that of claims 1 and 3.
In reference to claim 11, claim 11 is rejected for the same reasons as that of claim 3.
In reference to claims 12-13, claims 12-13 is rejected for the same reasons as that of claim 4.
In reference to claims 14-16, claims 14-16 is rejected for the same reasons as that of claim 5.

Examiner’s Note
	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure as follows.  Applicant is reminded that in amending in response to a rejection of claims, the patentable novelty must be clearly shown in view of the estate of the art disclosed by the references cited and the objections made.  Applicant must also show how the amendments avoid such references and objections. See 37 CFR § 1.111(0).
	Adachi (US-10496251-B2) discloses creating screens with display components based on parameters [claim 1].
Calvillo (US-20170102866-A1) discloses selecting a display of data based on parameters [para 0019].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW CHUNG whose telephone number is (571)272-5237. The examiner can normally be reached M-F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on 571-272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW CHUNG/Examiner, Art Unit 2173                                                                                                                                                                                                        
/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173